               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE

ANNA RODRIGUEZ,


                       Plaintiff,

                v.                    Civil Action No. 20-620-CFC

WENDOVER, INC.,


                       Defendant.


William D. Fletcher, Jr., Dianna E. Louder, SCHMITTINGER & RODRIGUEZ,
P.A., Dover, Delaware

           Counsel/or Plaintiff

Kevin A. Guerke, YOUNG, CONAWAY, STARGATT & TAYLORLLP,
Wilmington, Delaware

           Counsel for Defendant



                       MEMORANDUM OPINION



May 25, 2020
Wilmington, Delaware
                                                   C-t..3!,M~NNOLLY
                                            UNITED STATES DISTRICT JUDGE

      Plaintiff Anna Rodriguez filed this employment discrimination action

against Defendant Wendover, Inc., d/b/a Wendy's, (hereinafter "Wendy's"). In her

Amended Complaint, Rodriguez alleged that Wendy's terminated her based on her

sex in violation of Title VII of the Civil Rights Act. Wendy's filed a motion to

dismiss Rodriguez's Amended Complaint for failure to state a claim pursuant to

Federal Rule of Civil Procedure 12(b)(6). D.I. 7. On December 21, 2020, I

granted Wendy's motion, dismissed Rodriguez's Amended Complaint, and granted

Rodriguez's motion for leave to file a second amended complaint. D.I. 16. On

January 15, 2021, Rodriguez filed a Second Amended Complaint, in which she

alleged one count of sex discrimination and one count of unlawful retaliation under

Title VII. D.I. 18 ,r,r 27-34. Pending before me is Wendy's motion to dismiss

Rodriguez's Second Amended Complaint for failure to state a claim pursuant to

Rule 12(b)(6). D.I. 20.

I.    BACKGROUND

      The following facts, taken from Rodriguez's Second Amended Complaint,

are assumed to be true for the purpose of deciding Wendy's motion to dismiss.

Umland v. PLANCO Fin. Servs., 542 F.3d 59, 64 (3d Cir. 2008).
      Rodriguez, a Delaware resident, was employed by Wendy's, a Delaware

corporation, from October 21, 2001 until her termination on January 25, 2017. D.I.

18 ,r 1-2, 12-13. During her time at Wendy's, Rodriguez never received any

disciplinary warning or writeup. D.I. 18 ,r 13. At the time of her termination,

Rodriguez was a manager at the Wendy's located at 1710 North DuPont Highway,

Dover, Delaware. D.I. 18 ,r 14.

      Rodriguez was terminated by Robert Beaver and Gerald Hoffner. D.I. 18 ,r

16. Rodriguez was told that she was terminated because she closed her store a half

hour early on January 20, 2017 without permission. D.I. 18 ,r 17. Rodriguez

alleges that she did not close her store early and that it remained open "until its

authorized closing time of 1:00 a.m." D.I. 18 ,r 17. In support of this allegation,

Rodriguez cites a Wendy's drive-through record that shows a transaction at 12:37

a.m. on January 20, 2017. D.I. 18 ,r 17. According to Rodriguez, Wendy's based

its determination that she closed the store early on statements made by an

employee named Bethany Siles. D.I. 18 ,r 19. Rodriguez alleges that Siles falsely

accused Rodriguez of closing the store early because Rodriguez had sent Siles' s

boyfriend home from work after he arrived at the store "intoxicated and smel[ling]

like marijuana." D.I. 18 ,r 19.

      In the first count of her Second Amended Complaint, Rodriguez alleges that

she was unlawfully terminated on the basis of her sex. D.I. 18 ,r 29. In support of


                                           2
her claim, she states that two male assistant managers, Laville Sprull (who worked

at the Middletown location) and Ryan Curry (who worked at the Dover location),

had closed their stores early in the past and were not disciplined. D.I. 18     ,r 20-21.
She also alleges that Hoffner denied her request to work with her boyfriend, but

when a male employee (Tony Perkins) requested to work with his son, Hoffner

granted his request. D.I. 18 ,r,r 22-23. Rodriguez states that she later "complained

to Mr. Hoffner that Mr. Perkins was permitted to work with a related person but

she was not able to do so" and "complained to Mr. Hoffner about ... the favorable

treatment received by Sprull and Curry." D.I. 18      ,r 23.   In the second count of her

Second Amended Complaint, Rodriguez alleges that she was fired in retaliation

"for her prior complaints of discrimination Defendant committed against her based

on her sex." D.I. 18 ,r 33.

II.    LEGAL STANDARD
       To state a claim on which relief can be granted, a complaint must contain "a

short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but the

complaint must include more than mere "labels and conclusions" or "a formulaic

recitation of the elements of a cause of action." Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (citation omitted). The complaint must set forth enough

facts, accepted as true, to "state a claim to relief that is plausible on its face." Id. at


                                            3
570. A claim is facially plausible "when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

omitted).

III.   ANALYSIS

       A.    Plaintiff's Claim of Sex Discrimination

       The crux of Rodriguez's sex discrimination claim is that she was terminated

unlawfully because of her sex and that Wendy's used the false allegation that she

closed the store early as a pretext for terminating her employment. D.I. 18 ,r 26.

When a plaintiff brings a discrimination claim under a pretext theory, the

McDonnell Douglas framework applies. Under this test,

             the plaintiff must first establish a prima facie case of
             discrimination by showing that (1) s/he is a member of a
             protected class; (2) s/he was qualified for the position
             s/he sought to attain or retain; (3) s/he suffered an
             adverse employment action; and (4) the action occurred
             under circumstances that could give rise to an inference
             of intentional discrimination.

Makky v. Chertojf, 541 F.3d 205, 214 (3d Cir. 2008) (citing McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802 (1973)). Because this test is an evidentiary

standard, not a pleading standard, "[a] plaintiff need not convince the court of any

of these elements at the motion to dismiss stage, but must submit more than naked

assertion that he suffered an adverse employment action because of his


                                          4
membership in a protected class." Blades v. Mosaic ofDel., 2017 WL 3868238 at

*6 (Aug. 31, 2017) (citation omitted). "[T]o overcome a motion to dismiss ... [the

plaintiff] has the burden of pleading sufficient factual matter that permits the

reasonable inference that [the plaintiff] was terminated or retaliated against for

discriminatory reasons." Jacques-Scott v. Sears Holdings Corp., 2011 WL

1059704 at *6 (D. Del. Mar. 22, 2011) (internal quotation marks and citation

omitted).

      Here, Wendy's does not dispute that Rodriguez sufficiently pleaded that she

is a member of a protected class (based on sex), that she was qualified for her

position, and that she was terminated from her job. D.I. 18 ,r 11, 13, 16. Wendy's

argues that Rodriguez cannot meet the fourth element of her prima facie case

because Rodriguez has not pleaded sufficient factual matter to establish a

connection between her termination and her sex. D.I. 21 at 5. Rodriguez argues

that she met this element when she alleged "unequal treatment of Plaintiff

compared to similarly situated male employees regarding similar conduct"-i.e.

when she alleged that two male managers, one at her store and one at another

location, both closed their stores early and were not disciplined. D.I. 23 at 9; see

D.I. 18 if 20-21; Collins v. Kimberly-Clark Pa., LLC, 708 F. App'x 48, 52 (3d Cir.

2017) (holding that one circumstance that "give[s] rise to an inference of unlawful




                                          5
discrimination" is when "[an]employer treat[s] similarly situated employees not in

the plaintiffs protected class more favorably") ( citations omitted).

      Wendy's argues that Rodriguez has failed to state a claim for sex

discrimination because "[she] has failed to allege facts sufficient to show that she

was similarly situated with [the male managers]" and thus "[Rodriguez] tasks the

Court with assuming that these two male managers' supposed transgressions were

similarly egregious and worthy of termination, i.e. their store closures were

appreciably early and without justification." D.I. 21 at 8-9. But the initial burden

on the plaintiff at the motion to dismiss stage "is not intended to be onerous."

Marzano v. Comput. Sci. Corp. Inc., 91 F.3d 497, 508 (3d Cir. 1996) (citations

omitted). Rodriguez need only allege "enough factual matter (taken as true) to

suggest the required element." Wilkerson V; New Media Tech. Charter Sch. Inc.,

522 F.3d 315, 321 (3d Cir. 2008) (internal quotation marks and citations omitted).

Therefore, Rodriguez's factual allegations that "[she] was similarly situated

regarding her work position, duties, and responsibilities to those of [the male

managers]" and that those male managers engaged in conduct similar to the

conduct she was accused of---closing their stores early-are adequate to state her

claim. D.I. 18 ,r 25; see Apau v. Printpack Inc., 722 F. Supp. 2d 489, 490-91, 493-

94 (D. Del. 2010) (holding that the black plaintiff"presented minimal, but

sufficient factual pleadings" for his discrimination claim when he alleged that two


                                          6
other Caucasian employees damaged cylinders in the workplace and were not

punished, while he was terminated after being accused of damaging a cylinder).

      Wendy's next argues that Rodriguez has failed to state a claim because

" [she] does not allege that she reported such early closings to the managers who

ultimately terminated her, Messrs. Beaver and Hoffner, or that they were otherwise

aware of these alleged early closings." D.I. 21 at 7; see also D.I. 16 at 15. But

Rodriguez has alleged that Hoffner knew of these early closings in her Second

Amended Complaint, albeit in a less-than-clear way. Rodriguez alleges that she

"complained to Mr. Hoffner about Mr. Perkins favorable treatment which was

denied Plaintiff, and the favorable treatment received by Sprull and Curry .... "

D.l. 18 ,r 23 (emphasis added). The "favorable treatment" appears to refer to

Rodriguez's allegations earlier in the Second Amended Complaint that Sprull and

Curry closed their stores early but were not disciplined. D.I. 18 ,r,r 20-21.

Therefore, one of the supervisors who terminated her, Gerald Hoffner, knew that

two male assistant managers closed their stores early without consequence when he

terminated Rodriguez. Because Rodriguez has proffered at least one circumstance

giving rise to an inference of intentional discrimination, she has stated a plausible

claim of sex discrimination.




                                          7
      B.     Plaintiff's Claim of Retaliation

      Rodriguez also alleges that she was fired in retaliation "for her prior

complaints of discrimination Defendant committed against her based on sex." D .I.

18 ,I 33. Title VII prohibits an employer from discriminating against an employee

"because [s]he has made a charge, testified, assisted, or participated in any manner

in an investigation, proceeding, or hearing under this subchapter." 42 U.S.C.

2000e-3(a). To withstand a motion to dismiss a retaliation claim, a plaintiff must

"plead[ ] sufficient factual allegations to raise a reasonable expectation that

discovery will reveal evidence of the following elements: (1) she engaged in

conduct protected by Title VII; (2) the employer took adverse action against her;

and (3) a causal link exists between her protected conduct and the employer's

adverse action." Connelly v. Lane Constr. Corp., 809 F.3d 780, 789 (3d Cir. 2016)

(citation omitted).

      I granted Wendy's first motion to dismiss Rodriguez's claim of retaliation

because she did she did not allege in the Amended Complaint that she engaged in a

protected activity except for conclusory allegations that she was retaliated against

"for her complaints of sex discrimination." D.I. 16 at 6. Similarly, I find here that

Rodriguez still does not allege in her Second Amended Complaint that she

engaged in a protected activity.




                                           8
      Rodriguez argues in her brief filed in opposition to Wendy's second motion

to dismiss that "[she] has alleged facts which establish that she engaged in a

protected activity, i.e. complaining about dissimilar treatment of female and male

managers regarding working with persons having a personal relationship with

them." D.I. 23 at 14. She cites to paragraph 23 of her Second Amended

Complaint, which reads:

              Defendant's employee, and district manager, Tony
              Perkins (male) requested permission to work with his son
              which Gerald Hoffner permitted. Plaintiff complained to
              Mr. Hoffner that Mr. Perkins was permitted to work with
              a related person but she was not able to do so. Mr.
              Hoffner disallowed Plaintiff to work with a related
              person while allowing a male employee to do so. After
              Plaintiff complained to Mr. Hoffner about Mr. Perkins
              favorable treatment which was denied Plaintiff, and the
              favorable treatment received by Sprull and Curry, which
              was denied Ms. Rodriguez, Plaintiff was terminated.

D.I. 18123.

      Although Rodriguez alleged that she complained of"Mr. Perkins['s]

favorable treatment which was denied Plaintiff," she does not sufficiently allege

that she engaged in a protected activity. A protected activity under Title VII is

defined as "an instance where an employee has opposed a discriminatory

employment practice based upon an individual's race, color, religion, sex, or

national origin." Hanzer v. Mentor Network, 610 F. App'x 121, 125 (3d Cir. 2015)

(citation omitted). "Opposition to discrimination" can include making complaints


                                          9
to management. Andreoli v. Gates, 482 F.3d 641, 650 (3d Cir. 2007). But "[n]ot

every complaint or report entitles its author to protection from retaliation under

Title VII ... [and] [g]eneral complaints of unfair treatment will not suffice." Davis

v. City ofNewark, 417 F. App'x 201, 202-203 (3d Cir. 2011) (citations omitted);

see Brown v. Nat'! Penn Ins. Servs. Grp., Inc., 614 F. App'x 96, 99 (3d Cir. 2005)

(affirming district court's holding that "[plaintiff] failed to show that she engaged

in a protected activity because she complained only of unfairness") (citation

omitted); Daniels v. Sch. Dist. ofPhila., 776 F.3d 181, 193 (3d Cir. 2015) ("The

complaint must allege that the opposition was to discrimination based on a

protected category[.]") (citations omitted); Drummond v. Amazon.com.dedc, LLC,

2018 WL 5629811, at *6 (D. Del. Oct. 31, 2018) (finding that plaintiffs complaint

that her co-workers were verbally threatening her was not a protected activity

because "[plaintiff] made no reference to discrimination on account of her gender

or race"). Therefore, Rodriguez's allegation that she "complained ... that Mr.

Perkins was permitted to work with a related person but she was not able to do so"

does not suffice to state a claim for retaliation under Title VII.

      The only additional mention of retaliation in the Second Amended

Complaint is Rodriguez's broad assertion that she was terminated by Defendant "in

retaliation for her complaints of unequal treatment of her compared to other male

employees" and "complaints of sex discrimination." D.I. 18 ,I 24, 26, 33. These


                                           10
conclusory allegations are insufficient to state a claim for retaliation. See Iqbal,

556 U.S. at 678.

IV.   CONCLUSION

      For the reasons discussed above, the Court will grant Wendy's motion to

dismiss Plaintiff's Second Amended Complaint (D.I. 20) with respect to

Rodriguez's retaliation claim and will deny Wendy's motion with respect to

Rodriguez's sex discrimination claim. Plaintiff was provided an opportunity to

amend her retaliation claim to cure her pleading defects, yet she failed to do so

and, thus, the Court concludes that amendment is futile. Gardner v. Del. Dept. of

Health and Soc. Servs., 159 F. Supp. 3d 473,477 (D. Del. 2016); see also Foman

v. Davis, 371 U.S. 178, 182 (1962) (holding that the court may deny a request for

leave to amend where there is "repeated failure to cure deficiencies by amendments

previously allowed" and there would be "futility of amendment").

      The Court will issue an Order consistent with this Memorandum Opinion.




                                          11
